DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a touch panel, comprising a touch region and a reference region, wherein the touch region comprises a plurality of ultrasonic signal detection circuits, and the reference region comprises a plurality of reference circuits, each of the plurality of ultrasonic signal detection circuits comprises an ultrasonic sensor and a first driving circuit; the ultrasonic sensor comprises a first electrode, a second electrode, and a dielectric layer between the first electrode and the second electrode, the first driving circuit is configured to drive the ultrasonic sensor such that the ultrasonic signal detection circuit outputs a detection signal according to a driving signal provided by the first driving circuit and an ultrasonic echo signal received by the ultrasonic sensor; each of the plurality of reference circuits comprises a reference transceiver and a second driving circuit, the reference transceiver comprises a third electrode, a fourth electrode, and a dielectric layer between the third electrode and the fourth electrode; the second driving circuit is configured to drive the reference transceiver such that the reference circuit outputs a reference signal according to a driving signal provided by the second driving circuit; the dielectric layer of the ultrasonic sensor is made of a polarized piezoelectric material and has piezoelectric sensitivity; and the dielectric layer of the reference transceiver is made of an un-polarized piezoelectric material but does not have the piezoelectric sensitivity.	WANG et al (2021/0056278) is the closest art however fails to qualify as prior art as it co-owned by the applicant and falls within the one-year grace period as set forth by 35 U.S.C. 102(b)(1)(A)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627